        Case 5:17-cr-00239-D Document 315 Filed 02/18/20 Page 1 of 1



       IN THE UNITED STATES DISTRICT COURT FOR THE
              WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,             )
                                      )
                  Plaintiff,          )
                                      )
           -vs-                       )     No. CR-17-239-D
                                      )
JERRY DRAKE VARNELL,                  )
                                      )
                  Defendant.          )

                                 ORDER

           Before the Court is United States’ Motion to continue the

Sentencing Hearing [Doc. 314] scheduled for February 24, 2020 at 9:30 a.m.

For good cause shown, the Court finds that the motion should be GRANTED.

Accordingly, the sentencing hearing is continued to March 23, 2020 at 9:30

a.m.

           IT IS SO ORDERED this 18th day of February, 2020.
